Name: Commission Regulation (EC) No 1546/94 of 29 June 1994 reducing the basic price and buying-in price for cauliflowers, peaches, nectarines, lemons, tomatoes, apricots and aubergines for July 1994 as a result of the monetary realignments of January and May 1993 and the overrun of the intervention threshold fixed for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/371 . 7. 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 1546/94 of 29 June 1994 reducing the basic price and buying-in price for cauliflowers, peaches, nectarines, lemons, tomatoes, apricots and aubergines for July 1994 as a result of the monetary realignments of January and May 1993 and the overrun of the intervention threshold fixed for the 1993/94 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 16b (4) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 amending the prices and amounts fixed in ecus as a result of monetary realign ­ ments (3), as amended by Regulation (EEC) No 1663/93 (4), and in particular Article 2 thereof, Whereas Regulation (EEC) No 3824/92 establishes a list of the prices and amounts in the fruit and vegetables sector which are divided by the reducing coefficients of 1,002583 and 1,000426 fixed by Commission Regulation (EEC) No 537/93 (% as last amended by Regulation (EEC) No 1331 /93 (*) ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the reduction in the prices and amounts resulting therefrom is to be specified for each sector concerned and that the value of the prices and amounts so reduced is to be fixed ; whereas the basic price and buying-in price for cauliflowers, peaches, necta ­ rines, lemons, tomatoes, apricots and aubergines for July 1994 were fixed by Council Regulation (EC) No lemons which are the subject of intervention measures exceed the intervention thresholds fixed for those products for that marketing year, the basic and buying-in prices fixed for those products for the following marke ­ ting year are to be reduced by 1 % per overrun tranche of 23 000 tonnes in the case of peaches, 3 000 tonnes in the case of nectarines and 11 200 tonnes in the case of lemons ; Whereas, according to information supplied by the Member States, the intervention measures taken by the Community for the 1993/94 marketing year related to 690 051 tonnes for peaches, 156 991 tonnes for nectarines and 596 363 tonnes for lemons ; whereas an overrun of 406 851 tonnes for peaches, 82 191 tonnes for nectarines and 228 963 tonnes for lemons on the intervention thre ­ sholds fixed for that marketing year has therefore been recorded by the Commission ; Whereas as a result of the foregoing the basic and buying-in prices for peaches, nectarines and lemons for July 1994 fixed by Regulation (EC) No 1487/94 must be reduced by 17 % in the case of peches, 20 % in the case of nectarines and 20 % in the case of lemons ; whereas this reduction is to be added to that resulting from the monetary realignment of 13 May 1993 for peaches and nectarines ; whereas the basic and buying-in prices for cauliflowers, tomatoes, apricots and aubergines for July 1994 fixed by Regulation (EC) No 1487/94 must be reduced by 0,04 % in the case of cauliflowers and apricots and by 0,26 % in the case of tomatoes and aubergines ; whereas these reductions result from the monetary realignments of May 1993, in the case of cauliflowers and apricots, and of January and May 1993, in the case of tomatoes and aubergines ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 1487/940 ; Whereas Commission Regulation (EEC) No 1202/93 (8) fixes the intervention thresholds for the 1993/94 market ­ ing year at 283 200 tonnes for peaches, 74 800 tonnes for nectarines and 367 400 tonnes for lemons ; Whereas, pursuant to Article 16a (1 ) of Regulation (EEC) No 1035/72 and Article 2 ( 1 ) of Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, in respect of peaches, lemons and oranges, the rules for applying Article 16b of Regulation (EEC) No 1035/72 (*), as last amended by Regulation (EEC) No 1623/91 (I0), where, in a given marketing year, the quantities of peaches, nectarines and HAS ADOPTED THIS REGULATION : (') OJ No L 118, 20. 5 . 1972, p. 1 . O OJ No L 338, 31 . 12. 1993, p. 26. 0 OJ No L 387, 31 . 12. 1992, p. 29. O OJ No L 158, 30. 6. 1993, p. 18. (Ã  OJ No L 57, 10. 3 . 1993, p. 18 . O OJ No L 132, 29. 5. 1993, p. 114. O OJ No L 161 , 29. 6. 1994, p. 1 . 0 OJ No L 122, 18 . 5. 1993, p. 30. O OJ No L 198, 26. 7. 1988, p. 9 . (,#) OJ No L 150, 15. 6. 1991 , p. 8 . Article 1 The basic and buying-in prices for cauliflowers, peaches, nectarines, lemons, tomatoes, apricots and aubergines for the period from 1 to 31 July 1994 fixed by Regulation (EC) No 1487/94 shall be reduced by 17,04 % in the case No L 166/38 Official Journal of the European Communities 1 . 7. 94 of peaches, 20,03 % in the case of nectarines, 20 % in the case of lemons, 0,26 % in the case of tomatoes and auber ­ gines and 0,04 % in the case of cauliflowers and apricots and shall be as follows : (Ecu/100 kg net weight) Michelini, Red Haven, San Lorenzo, Springcrest and Springtime varieties of quality class I, size 61 to 67 millimetres,  packed nectarines of the Armking, Crimsongold, Early Sun Grand, Fantasia, Independence, May Grand, Nectared, Snow Queen and Stark Red Gold varieties of quality class I, size 61 to 67 millimetres,  packed lemons of quality class I, size 53 to 62 milli ­ metres,  packed apricots of quality class I of a size over 30 millimetres,  packed round or ribbed tomatoes of quality class I, size 57 to 67 millimetres ;  packed long aubergines of quality class I of a size over 40 millimetres and packed globe aubergines of quality class I of a size over 70 millimetres. These prices do not take account of the cost of the packa Basic price Buying-in price Cauliflowers 21,78 9,38 Peaches 35,06 19,65 Nectarines 42,88 20,58 Lemons 35,46 20,82 Tomatoes 23,02 8,54 Abricots 41,14 23,43 Aubergines 1 7,50 7,02 ging in which the product is put up.These prices refer, respectively, to :  packed, trimmed cauliflowers of quality class I,  packed peaches of the Amsden, Cardinal, Charles Ingouf, Dixired, Jeronimo, J.H. Hale, Merril Gemfree, Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1994. For the Commission Rene STEICHEN Member of the Commission